ORION ENERGY SYSTEMS, INC.
2004 STOCK AND INCENTIVE AWARDS PLAN
STOCK OPTION AWARD

James R. Kackley

You have been granted an option (your “Option”) to purchase shares of common
stock (“Shares”) of Orion Energy Systems, Inc. (the “Company”) under the Orion
Energy Systems, Inc. 2004 Stock and Incentive Awards Plan (the “Plan”) with the
following terms and conditions:

Grant Date: August 3, 2009


Type of Option: Nonqualified Stock Option


Number of Option Shares: Thirty-Five Thousand (35,000)


Exercise Price per Share: U.S. $[_.__] [Closing share price on August 3, 2009]


Vesting: Your Option will vest and become exercisable upon any termination of
your employment other than a termination for Cause (as defined below).


Termination Date: Your Option expires at, and cannot be exercised after, the
close of business at the Company’s headquarters on the earliest to occur of:


  • The tenth (10th) anniversary of the Grant Date;


  • One year after your termination of employment or service as a result of
death or disability (within the meaning of Code Section 22(e)(3)); or


  • One year after your termination of employment or service for any other
reason, provided that if you die during this one year period, the exercise
period will be extended until one year after the date of your death.


  If the date this Option terminates as specified above falls on a day on which
the stock market is not open for trading or on a date that you are prohibited by
Company policy (such as an insider trading policy) from exercising the Option,
the termination date shall be automatically extended to the first available
trading day following the original termination date, but not beyond the tenth
(10th) anniversary of the Grant Date.


--------------------------------------------------------------------------------

  Notwithstanding the above, your entire Option is terminated immediately if the
Company or an Affiliate terminates you for Cause, or if your employment or
service is otherwise terminated at a time when you could be terminated for
Cause.


  For purposes of this Agreement, “Cause” means any of the following: (i)
failure to perform or observe any of the terms or provisions of any written
employment agreement with the Company or an Affiliate, or if no written
employment agreement exists, the gross dereliction of your employment duties;
(ii) failure to comply fully with the lawful directives of the Board of
Directors of the Company; (iii) dishonesty; (iv) misconduct; (v) conviction of a
crime involving moral turpitude; (vi) substance abuse; (vii) misappropriation of
funds: (viii) disloyalty or disparagement of the Company, and of its Affiliates,
or any of their management or employees; or (ix) other proper cause determined
in good faith by the Committee.


Manner of Exercise: You may exercise your Option only to the extent vested and
only if it has not terminated. To exercise your Option, you must complete the
“Notice of Stock Option Exercise”form provided by the Company and return it to
the address indicated on the form. The form will be effective when it is
received by the Company, but exercise will not be completed until you pay the
total exercise price and all applicable withholding taxes due as a result of the
exercise to the Company.


  If someone else wants to exercise your Option after your death, that person
must contact the Company and prove to the Company’s satisfaction that he or she
is entitled to do so.


  Your ability to exercise your Option may be restricted by the Company if
required by applicable law.


Restrictions on Resale: By accepting your Option, you agree not to sell any
Shares acquired under your Option at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.


2

--------------------------------------------------------------------------------

Restrictions on Transfer: During your lifetime, this Option is only exercisable
by you. You may not transfer, pledge or assign this Option, by operation of law
or otherwise, except pursuant to your will or the laws of descent and
distribution. If you attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this Option, except as provided above, or in the event this
Option is subject to levy or attachment, execution or similar process, the
Company may terminate this Option by providing written notice to you.


Rescission of Exercise; Disgorgement of Option Gains: If you are terminated for
Cause, or if you are not terminated for Cause but the Committee later determines
that you could have been terminated for Cause if all facts had been known at
that time, or if the Committee determines that, after your termination of
employment, you have violated the provisions of any non-competition,
non-solicitation, confidentiality or assignment of inventions agreement then in
effect, then your Option will terminate immediately on the date of such
termination or determination, as applicable, and the Committee may, in its sole
and absolute discretion, (i) rescind any notice of exercise submitted by you for
which payment or the issuance of Shares has not been completed, in which event
any exercise price you have tendered will be promptly returned to you or
retained by the Company as an offset as provided below, and/or (ii) notify you
in writing within two (2) years after exercise of all or any portion of the
Option that any exercise made within the one (1) year period prior to your
termination or prior to your breach of any non-competition, non-solicitation,
confidentiality or assignment of inventions agreement, is rescinded. Within ten
(10) days after receiving such notice from the Company, you shall pay to the
Company the amount of any cash payment received, or the value of any other gain
realized, as a result of the rescinded exercise. Notwithstanding the foregoing,
the Company shall have the right to retain (as an offset against any amounts due
hereunder), the exercise price and withholding amount tendered by you with
respect to any rescinded exercise, and the Company shall have the right to
offset against any other amounts due from the Company to you the amount owed by
you hereunder.


3

--------------------------------------------------------------------------------

Notice of Sale: If your Option is designated as an incentive stock option, you
must promptly report to the Secretary of the Company any disposition of the
Shares acquired under your Option that is made within two (2) years from the
Grant Date or within twelve (12) months from the date you acquired the Shares
(the “Notice Period”). In addition, the Company may, at any time during the
Notice Period, place a legend or legends on any certificate(s) for the Shares
issued under your Option requesting the Company’s transfer agent to notify the
Company of any transfer of the Shares.


Miscellaneous: • As a condition of the granting of your Option, you agree, for
yourself and your legal representatives or guardians, that this Stock Option
Award shall be interpreted by the Committee and that any interpretation by the
Committee of the terms of this Stock Option Award or the Plan and any
determination made by the Committee pursuant to this Stock Option Award or the
Plan shall be final, binding and conclusive. Notwithstanding the foregoing, this
Stock Option Award may not be amended, and the Company may not take any other
action the effect of which is,  to reduce the Exercise Price per Share other
than (i) pursuant to Section 6.4 of the Plan, and in accordance with Section
1.409A-1(b)(5)(v)(B) of the Treasury Regulations, or (ii) in connection with a
transaction which is considered the grant of a new option for purposes of
Section 409A of the Code, provided that the new Exercise Price per Share is not
less than Fair Market Value of a Share on the new grant date.


  • As a condition of the granting of your Option, except as required by law,
you agree not to disclose information regarding the existence, terms, or
conditions of this Option to any person or entity whatsoever, including without
limitation any members of the media (including, but not limited to, print
journalists, newspapers, radio, television, cable, satellite programs, or
Internet media) or any Internet web page or “chat room,”or any other entity or
person, with the exception of your spouse, accountant, tax advisor, and/or
attorneys. Any violation of this provision may result in immediate and complete
forfeiture of all rights granted under this Option if so determined by the
Committee.


  • As a condition of the granting of your Option, you acknowledge and agree
that this Stock Option Award and the Plan constitute the entire agreement of the
parties with respect to the subject matter of this Stock Option Award and the
Plan. This Stock Option Award and the Plan supersede any and all other
agreements or representations, both verbal and written, between the parties to
this Stock Option Award with respect to your Option. You represent and warrant
that you have no other outstanding options to purchase Common Stock or any other
security of the Company other than your Option or any options previously granted
and described in any agreement similar to this Stock Option Award, and you
hereby release the Company from any claims and liabilities relating thereto.


4

--------------------------------------------------------------------------------

  • This Stock Option Award may be executed in counterparts.


Your Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Option and definitions of capitalized
terms used and not defined in your Option can be found in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS STOCK OPTION AWARD, YOU AGREE
TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.
YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

/s/ Neal R. Verfuerth /s/ James R. Kackley Neal R. Verfuerth, CEO James R.
Kackley, Optionee






5